DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Specification
The abstract of the disclosure is objected to because it contains more than 150 words.
Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the claim language “sufficient degrees of freedom” is ambiguous.  It is unclear how many degrees of freedom is “sufficient.”  The claim is examined as meaning multiple degrees of freedom.
For claim 11, the claim language “sufficient degrees of freedom” is ambiguous.  It is unclear how many degrees of freedom is “sufficient.”  The claim is examined as meaning multiple degrees of freedom.
Dependent claim(s) 2-10 and 12-19 fail to cure the ambiguity of independent claim(s) 1 and 11, thus claim(s) 1-19 is/are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 11-18 is/are rejected under 35 U.S.C. 101 because the claimed invention, considering all claim elements both individually and in combination as a whole, do not amount to significantly more than a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).
Claim 11 is a claim to a process, machine, manufacture, or composition of matter and therefore meets one of the categorical limitations of 35 U.S.C. 101.  However, Claim 11 meets the first prong of the step 2A analysis because it is directed to a/an abstract idea, as evidenced by the claim language of “data collected by the sensors can be deconstructed into multiple degrees of freedom for individual joints and analyzed to provide amplitude of the movements caused by the movement disorder, and relative contributions from and directional bias for each muscle group that may be implicated in the movement of each joint,” and “deconstruct the data collected by the sensors for overall joint motion into multiple degrees of freedom for individual joints and analyzing the multiple degrees of freedom for the amplitude of the movements caused by the movement disorder and the relative contributions from 
With regard to the second step, the claim does not appear to recite additional elements that amount to significantly more.  The additional elements are “a plurality of kinematic sensors configured to be placed on a body of a subject experiencing a movement disorder proximate a plurality of joints of the subject, the kinematic sensors selected to measure overall joint motion with sufficient degrees of freedom for individual joints,” and “a non-transient, physical memory device configured to accept data collected by the kinematic sensors and having computer executable instructions stored thereon.”  However, these elements are not “significantly more” because they are well-known, routine, and/or conventional as evidenced by para [0015] of U.S. Patent Application Publication No. 2012/0219418 to Ingerslew et al.  Therefore, these elements do not add significantly more and thus the claim as a whole does not amount to significantly more than a judicial exception.
Additionally, the ordered combination of elements do not add anything significantly more to the claimed subject matter.  Specifically, the ordered combination of elements do not have any function that is not already supplied by each element individually.  That is, the whole is not greater than the sum of its parts.
In view of the above, independent claim 11 fails to recite patent-eligible subject matter under 35 U.S.C. 101.  Dependent claim 12 fails to recite significantly more in view of col. 5, lines 8-14 of U.S. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 14, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Variability of Hand Tremor in Rest and in Posture – A Pilot Study,” by Rahimi et al. (hereinafter “Rahimi”).
For claim 11, Rahimi discloses a system for obtaining and analyzing data for overall joint motion from a plurality of joins of a subject experiencing a movement disorder, the system comprising:
a plurality of kinematic sensors (“three kinematic sensors,” “B. Experimental Setup and Procedure,” first paragraph) configured to (Examiner’s Note: functional language, i.e., capable of) be placed on a body of a subject experiencing a movement disorder proximate a plurality of joints of the subject (“B. Experimental Setup and Procedure,” first paragraph), the kinematic sensors selected to measure overall joint motion with sufficient degrees of freedom for individual joints (see Fig. 4) (first paragraph under “B. Experimental Setup and Procedure,” second and third paragraph under “C. Data Analysis,” and second paragraph under “IV. Conclusion”) so that data collected by the sensors can be (Examiner’s Note: capable of) deconstructed into multiple degrees of freedom for individual joints and analyzed (i.e., a laptop running MATLAB and/or STATISTICA, see second paragraph under “B. 
a non-transient, physical memory device configured to accept data collected by the kinematic sensors and having computer executable instructions stored thereon (i.e., a laptop running MATLAB and/or STATISTICA, see second paragraph under “B. Experimental Setup and Procedure,” and second and third paragraph under “C. Data Analysis”) to deconstruct the data collected by the sensors for overall joint motion into multiple degrees of freedom for individual joints and analyzing the multiple degrees of freedom for the amplitude of the movements caused by the movement disorder and the relative contributions from and directional bias for each muscle group that may be implicated in the movement of each joint (see Fig. 4) (first paragraph under “B. Experimental Setup and Procedure,” second and third paragraph under “C. Data Analysis,” and second paragraph under “IV. Conclusion”).
For claim 14, Rahimi further discloses wherein the movement disorder comprises dystonia (first paragraph under “I. Introduction”).
For claim 16, Rahimi further discloses wherein the muscle groups comprise one or more of lateral tilt muscles, axial rotation muscles, sagittal tilt muscles, flexion-extensor (f/E) muscles, ulnar-radial (U/R) muscles, abduction/adduction (A/A) muscles, and pronation-supination (P/S) muscles (first paragraph under “B. Experimental Setup and Procedure”).
For claim 17, Rahimi further discloses wherein the movement disorder comprises tremor, spasticity or multiple sclerosis (first paragraph under “A. Patients”).
For claim 18, Rahimi further discloses wherein the movement disorder is Parkinson’s disease (PD), essential tremor (ET) or focal spasticity from stroke (first paragraph under “A. Patients”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahimi in view of U.S. Patent Application Publication No. 2011/0256983 to Malack et al. (hereinafter “Malack”).
For claim 12, Rahimi does not expressly disclose wherein the plurality of kinematic sensors comprises at least one torsiometer or at least one electromagnetic tracker.
However, Malack teaches where a kinematic sensor comprises at least one torsiometer or at least one electromagnetic tracker (para [0065]).
It would have been obvious to a skilled artisan to modify Rahimi wherein the plurality of kinematic sensors comprises at least one torsiometer or at least one electromagnetic tracker, in view of the teachings of Malack, because such a type of sensor is a suitable type of sensor for measuring motion in 3 dimensions, which is what Rahimi wants to do.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahimi in view of U.S. Patent Application Publication No. 2013/0131555 to Hook et al. (hereinafter “Hook”).
For claim 13, Rahimi does not expressly disclose wherein the plurality of kinematic sensors comprises at least one electromagnetometer.
However, Hook wherein a kinematic sensor comprises a electromagnetometer (para [0074]).
It would have been obvious to a skilled artisan to modify Rahimi wherein the plurality of kinematic sensors comprises at least one electromagnetometer, in view of the teachings of Hook, because such a type of sensor is a suitable type of sensor for measuring motion in 3 dimensions, which is what Rahimi wants to do.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahimi in view of U.S. Patent Application Publication No. 2012/0083700 to Osorio.
For claim 15, Rahimi does not expressly disclose wherein the muscle groups comprise muscles in a neck of the subject.
However, Osorio teaches wherein a muscle group comprises muscles in a neck of a subject (para [0084]).
It would have been obvious to a skilled artisan to modify Rahimi wherein the muscle groups comprise muscles in a neck of the subject, in view of the teachings of Osorio, for the obvious advantage of analyzing motion disorders in a subject’s neck.
Allowable Subject Matter
Claim(s) 1-10 and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L CERIONI/Primary Examiner, Art Unit 3791